The Chancellor.
This cause was brought to a hearing on the bill, answer, and replication; no -testimony being taken on either side.
The mortgage of the complainant is entitled to priority. It was on the defendant to show that the complainant had notice of the mortgage prior in date, by proof either of actual notice, or of circumstances from which notice could be inferred.
The foreclosure of the prior mortgage cannot affect the rights of this complainant, he not having been made a party in that .suit.
Decree accordingly.